NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
VERA W. HUANG,
Plaintiff-AppelZant,
and
YUN CHIOU CHENG,
Plaintiff,
V.
NANCY VAN TINE, BURNS & LEVINSON LLP,
ROBIN LYNCH, PALM SMITH,
ROBERT MULDOON, JR., DR. MENG YIH HUANG
P. GUILMET, CHARLES KAGAN, NORTHEAST
HOUSING COURT, MASSACHUSE-TTS BAR
ASSOCIATION, SALEM AND BOSTON BAR, BAR
OVERSEERS, CHAIRMAN, AND BAR COUNSEL,
GEORGE P. LORDAN, ARTHUR FRAWLEY, LISA
GREENBURG, LISA A. JACOBOWITZZ, KIM
PHELAN, MI NA HUANG, LEU SO MEI,
WEN-CHIN LEU, of Chien-Chuen Plastic C0. Ltd.,
DR. MARILEA K. MILLER, EARNEST LIN, of ATI,
JOSEPH PALEY, EXTERMINATOR HAZLEWOOD,
and A-Z INSURANCE COMPANY,
Defenclants-Appellees,
and
JUDGE EDWARD J. ROCKETT, JUDGE SEAN
DUINPY, JUDGE SPENCER M. KAGAN, JUDGE
JOHN CRONIN, JUDGE JOHN STEVENS, JR.,
JUDGE MARY M. MANZI, JUDGE DIGANGI,

HUANG V. VAN TINE 2
JUDGE D. KERMAN, JUDGE IRELAND, JUDGE
CORDY, RALPH FINCH, Assistant Clerk, JUDITH
BRENNAN, KEVIN JONES, MAGISTRATE TRIPE,
MAGISTRATE DORIS STENZIANI, LILLIAN C.
ANDRUSZKIEWICZ, CLERK HOLLIEY WHITE,
JOSEPH LARO, C0urt Rep0rter,
PROBATION OFFICER SLIVASKI, RUDOLF
JAWORSKI, INSPECTOR ROBERT FOLEY,
INSPECTOR BERNARD CLANCY,
ESSEX COUNTY SECRETARY OF THE TREASURY,
MASSACHUSETTS ATTORNEY GENERAL, SALEM
DISTRICT COURT, SALEM SUPERIOR COURT,
MIDDLESEX DISTRICT ATTORNEY, SALEM
PROBATE AND FAMILY COURT, TOWN OF
NORTH ANDOVER, MIDDLESEX COUNTY
SECRETARY OF THE TREASURY,
CITY OF LOWELL HEALTH DEPARTMENT
AGENT, MASSACHUSETTS JUDICIAL CONDUCT
COMMISSION, CHIEF JUSTICE M. MARSHALL,
Massachusetts Supreme C0urt, STATE OF
MASSACHUSETTS, BOSTON DISTRICT
ATTORNEY, and BOSTON DISTRICT COURT,
Defen.dants-Appellees,
and
UNITED STATES,
Defendant-Appellee.
2010-1346
Appea1 from the Unibed StateS District C0u1't for the
S0uthern District of New Y0rk in case n0. 08-CV-7452,
Judge Sidney H. Stein.

3 HUANo v. VAN T1N1~:
0N MOTION
0 R D E R
Vera W. Huang moves for a 60-day extension of time.
In an order dated June 14, 2010, this court granted
Huang‘s previous motion for an extension of time and
directed that "[n]o further extensions will be granted."
Upon consideration thereof
IT IS ORDERED TI'[ATZ
(1) The motion for an extension of time is denied.
(2) Pursuant to this court's May 2O, 2010 0rder, this
appeal is transferred to the United States Court of Ap-
pea1s for the Second Circuit.
FOR THE COURT
M_ 1 6 mm lsi Jan l-Iorba1y
Date J an Horba1y
C1erk
cc: Vera W. Huang
Jennif@r G. Mi11@r, ESq. u_s_ c0uRf5\¢§,l,3Pm_S ma
Scott T. Pa1mer, Esq. THE FEDERALCiRCU|T
ss JUL 16 2010
1ANuoaaALY
cum